Citation Nr: 0004251	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-02 189	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the assignment of a 40 percent disability rating for 
the residuals of a radical cystoprostatectomy and ileal 
neobladder, secondary to transitional cell carcinoma of the 
bladder, was appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel




INTRODUCTION

The veteran had active service from July 1953 to August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  A personal hearing scheduled for the 
veteran was canceled at his request.

The Board notes that the veteran reportedly verbally informed 
his service organization representative, in approximately 
January 1999, that he wished to withdraw this appeal.  
However, he did not submit a written statement to that 
effect.  Thus, this matter is now ready for appellate review.


FINDINGS OF FACT

1.  Sufficient evidence is contained in the claims file to 
render an equitable decision on this appeal.

2.  Since December 1, 1997, the veteran's residuals of a 
radical cystoprostatectomy and ileal neobladder, secondary to 
transitional cell carcinoma of the bladder, have been 
primarily manifested by controlled voiding every two hours 
during the daytime without use of absorbent materials, and by 
the use of an absorbent pad at nighttime.  


CONCLUSION OF LAW

The criteria for a rating greater than 40 percent for the 
residuals of a radical cystoprostatectomy and ileal 
neobladder, secondary to transitional cell carcinoma of the 
bladder for the period commencing December 1, 1997 have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.20, 4.115a, 4.115b, Diagnostic 
Codes 7517 and 7528 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107.  Proscelle 
v. Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant evidence has been properly 
developed and that there is no further duty to assist in order 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107. 

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  In the case 
of Fenderson v. West, 12 Vet.App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that an 
appeal from an initial rating is a separate and distinct 
claim from a claim for an increased rating.  When assigning 
an initial rating, the rule stated in the case of Francisco 
v. Brown, 7 Vet.App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, if appropriate, at the time of an initial rating 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged 
ratings".  See Fenderson, at 123.

The VA determines disability evaluations through a schedule 
of ratings, which is based on the average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When a condition is encountered which is not specifically 
listed in the rating schedule, 38 C.F.R. § 4.20 permits the 
assignment of a disability evaluation for that condition in 
appropriate cases, based upon analogy to a similar, listed, 
condition.  The Code requires that the two conditions be 
closely related not only in the functions affected, but also 
in their anatomical location and symptomatology.  38 C.F.R. 
§ 4.20.

II.  Factual Background

Private medical evidence from James Stephen Archer, M.D., and 
the Columbia Presbyterian Hospital, both of Oklahoma City, 
Oklahoma, contained in the claims file shows that, in April 
1997, the veteran underwent a radical cystoprostatectomy with 
a pelvic lymph node dissection, and construction of an ileal 
neobladder, secondary to invasive transitional cell carcinoma 
of the bladder.  Fortunately, his lymph nodes were clear of 
the cancer.  Post-operatively, the veteran developed an acute 
urinary tract infection which required treatment with 
intravenous antibiotics before resolving.

A letter from Dr. Archer, dated in September 1997, noted that 
the veteran had done well since June 1997, and had a good 
prognosis.  

The veteran was afforded a VA examination in September 1997.  
The examiner reported that the veteran had persistent urinary 
incontinence residual to his radical cystoprostatectomy.  
However, it was noted that as long as the veteran voided 
every two hours during the day, he could avoid urinary 
incontinence and would not have to wear an absorbent pad.  
The examiner further noted that the veteran did wear an 
absorbent pad at night, but otherwise had done well.  The 
veteran was observed to have a mid line surgical scar from 
the umbilicus to the suprapubic area that was well healed and 
nontender.  The clinical impression was postoperative radical 
cystoprostatectomy, secondary to adenocarcinoma of the 
prostate and transitional cell carcinoma of the bladder 
without metastasis; and, ileoneal bladder secondary to the 
first diagnosis with intermittent urinary incontinence.

By rating decision in October 1997, the veteran was awarded 
service connection for the residuals of his radical 
cystoprostatectomy and ileal neobladder, based primarily on 
the fact that he was found to have been exposed to gamma 
radiation during Operations WIGWAM, REDWING, PLUMBOB AND 
HARDTACK I and had subsequently developed bladder cancer.  
The RO assigned a 100 percent evaluation to that disability 
for the veteran's surgical recuperation period from July 28, 
1997 through November 30, 1997, and assigned a 40 percent 
evaluation for the period commencing December 1, 1997, by 
analogy to Diagnostic Codes 7517-7528.  38 C.F.R. § 4.115b, 
Diagnostic Codes 7517 and 7528.  He was also awarded special 
monthly compensation for loss of use of a creative organ.  
The veteran filed a notice of disagreement and appealed from 
that decision.

Diagnostic Code 7528 provides that a malignant neoplasm of 
the genitourinary system will be assigned a 100 percent 
disability rating.  Further, following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
§ 3.105(e) of 38 C.F.R.  If there has been no local 
recurrence or metastasis, a rating will be assigned by 
analogy to the residuals of a voiding dysfunction or a renal 
dysfunction, whichever is predominant.  38 C.F.R. §§ 
3.105(e), 4.115(b) (1999).   	

Diagnostic Code 7517 specifically provides that bladder 
injury will be rated as "voiding dysfunction" under 38 C.F.R. 
§ 4.115a.  38 C.F.R. § 4.115b, Diagnostic Code 7517. 

In turn, 38 C.F.R. § 4.115a provides that "voiding 
dysfunction" will be rated for a particular condition as 
"urine leakage, frequency [of urination], or obstructed 
voiding."  The rating criteria regarding continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence, provide that where the 
leakage requires the wearing of absorbent materials which 
must be changed two to four times per day, a 40 percent 
disability rating is warranted.  Leakage requiring the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day warrants the 
assignment of the highest 60 percent rating for this 
disability.  The rating criteria regarding frequency of 
urination provide that, where daytime voiding occurs at an 
interval of less than one hour, or there is awakening to void 
five or more times per night, a 40 percent rating is 
warranted, which is the highest rating for urinary frequency 
symptomatology under 38 C.F.R. § 4.115a.

In his notice of disagreement, received at the RO in December 
1997, the veteran stated that he had just recovered from a 
second urinary tract infection, and that while he had the 
active infection, he had decreased control of his urinary 
outflow and had to wear and change absorbent materials four 
to six times per day.  He further stated that he felt sure he 
would need to wear absorbent materials in the future if he 
were to return to work, or were to travel by airplane.  
Further, he expressed his belief that the 40 percent 
disability rating assigned for his urinary incontinence did 
not take into account his loss of use of a creative organ.

A personal hearing was scheduled for the veteran before a 
Member of this Board sitting at the RO in February 1999.  
However, in approximately January 1999, the RO was notified 
that the veteran wished to cancel the hearing due to ill 
health.

Upon consideration of the evidence contained in the claims 
file, the Board finds that the symptoms of the residuals of 
radical cystoprostatectomy and ileal neobladder for the 
period commencing December 1, 1997 approximate the criteria 
for a 40 percent evaluation.  However, the Board also finds 
that the veteran's symptomatology did not rise to a level 
which might otherwise have warranted a 60 percent disability 
rating under the rating criteria for a voiding dysfunction 
resulting from surgery for bladder cancer.  38 C.F.R. 
§ 4.115b, Diagnostic Codes 7517 and 7528.  The evidence 
presented, including the veteran's own statements, shows that 
normally the veteran can function during the daytime hours 
without wearing absorbent materials, as long as he voids 
every two hours.  He has stated that when he had a urinary 
tract infection, he needed to wear absorbent materials during 
the daytime hours and to change them four to six times per 
day.  However, the evidence contained in the claims file 
shows that he has had only two such infections since his 
bladder surgery.  Thus, it appears that it is only rarely 
that he needs to wear absorbent materials at all during the 
daytime hours.

The Board considered whether the veteran might be entitled to 
a higher disability rating under Diagnostic Code 7527, which 
covers prostate gland injuries, infections, hypertrophy, and 
post-operative residuals.  However, that Diagnostic Code 
provides ratings by analogy to voiding dysfunction or urinary 
tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 (1999).  As voiding 
dysfunction is this veteran's primary symptom, that would 
mean utilization of the rating criteria under 38 C.F.R. 
§ 4.115a for voiding dysfunction - which has already been 
done in this case.  

Further, the medical evidence has not shown that the surgical 
scar of the lower abdomen is poorly nourished with repeated 
ulceration, or painful and tender on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (1999).  In 
fact, the scar observed on VA examination in September 1997 
was found to be well healed and nontender.  Accordingly, a 
separate compensable rating under the holding in Esteban v. 
Brown, 6 Vet. App. 259 (1994), is not warranted.

There has been no evidence presented to show that the 
veteran's post-surgical voiding dysfunction, as documented in 
his September 1997 VA examination report, has worsened since 
December 1, 1997.  Thus, the Board finds that staged ratings 
are not required in this case, and that 40 percent is the 
most appropriate evaluation for the veteran's radical 
cystoprostatectomy and ileal neobladder residuals for the 
entire time period commencing December 1, 1997. 

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.

In reaching its decision, the Board considered the complete 
history of the disability in question as well as current 
clinical manifestations and the effect the disability may 
have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.16 (1999). Further, the Board has found that 
in this case the disability picture is not so exceptional or 
unusual as to warrant an evaluation on an extraschedular 
basis.  There is no indication that the veteran's radical 
cystoprostatectomy and ileal neobladder residuals are 
currently productive of marked interference with his 
employment or that they necessitate frequent periods of 
hospitalization.  In the absence of such factors, the Board 
is not required to discuss the possible application of 38 
C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

With regard to the veteran's concern that his loss of use of 
a creative organ is not being compensated in this 40 percent 
evaluation, the Board would point out that, in fact, the 
veteran is already receiving special monthly compensation for 
that residual of his prostate surgery.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for the residuals of a radical cystoprostatectomy and ileal 
neobladder, secondary to transitional cell carcinoma of the 
bladder, for the period commencing December 1, 1997, is 
denied. 




		
	D. J. DRUCKER
	Acting Member, Board of Veterans' Appeals



 

